DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 1-5 and 7-8 have been examined in this application. Claim 6 has been withdrawn and is currently amended as it is drawn to nonelected Species I from the Election/Restriction filed on 01/04/2022. This communication is a Final Rejection in response to the Applicant’s “Amendments/Remarks” filed on 06/02/2022.

Claim Objections
	Claim 8 is objected to because of the following informalities:  
Claim 8 states “a bottom portion of the main mattress portion”, however, this element was previously claimed in Claim 1 which Claim 8 is dependent upon. It is suggested to be amended to “the bottom portion of the main mattress portion”.
For examination purposes, Claim 8 was interpreted that the elements were the same and are not two different bottom portions of the main mattress portion.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 4, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Arai (US 20030106155 A1) in view of Hsu (US 20190231083 A1).
In regards to Claim 1, Arai teaches: An automatically inflatable patient transfer air mattress (10 – Fig. 1) comprising: a main mattress (14 – Fig. 1) portion forming a plate shape (Para 0037) having a predetermined thickness (Para 0035 – expand into an inflated form) when charged and inflated with air (Para 0008), the main mattress portion having a first internal space (34 – Fig. 4, Para 0041); four side pad portions coupled to four edge portions (see annotated Figs. 2.1 and 2.2 from Arai) of a top surface of the main mattress portion (see annotated Fig. 5.1 from Arai), respectively, each of the four side pad portions having a second internal space (36 – Fig. 4, Para 0042) and a plate shape (see annotated Fig. 4.1 from Arai) having a predetermined thickness (see annotated Fig. 4.1 from Arai) when charged and inflated with air, two neighboring side pad portions being coupled to each other (see annotated Fig. 2.1 showing all side pad portions being mutually coupled to each other); a protective cover portion (46 – Fig. 5) provided on one side surface of the main mattress portion (see annotated Fig. 5.1 from Arai below) or one of the four side pad portions in a longitudinal direction (see annotated Fig. 5.1 and 2.1 from Arai below), and configured to cover the main mattress portion when the main mattress portion and the four side pad portions are charged and inflated with air (see annotated Fig. 5.1 from Arai below); a cushion wheel unit (Para 0049 – ‘wheels’) disposed on a bottom portion (see annotated Fig. 5.1 from Arai) of the main mattress portion (Para 0049 – ‘connected to the bottom portion of the stretcher 10’) to absorb impact from below; but does not teach, a gas channel pipe connecting the first internal space to the second internal space of the each of the four side pad portions such that air fluid is in communication between the first internal space and the second internal space, the gas channel pipe being made of a flexible material; and an air inlet formed in the main mattress portion or the four side mattress portions, and an air outlet formed in the main mattress portion or the four side mattress portions.  
Hsu et al. teaches: a gas channel pipe  (Para 0027 – ‘pipe’) connecting the first internal space to the second internal space of the each of the four side pad portions such that air fluid is in communication between the first internal space and the second internal space (Para 0027 – “A compressible cell A (111a), compressible cell B (111b), compressible cell C (111c)) are inflated and/or deflated via an intake (130e) (e.g., a valve, hose, tube, pipe, etc.) to maintain and/or adjust a fluid pressure.” – Fig. 2A), the gas channel pipe being made of a flexible material (Para0027 – ‘hose, tube, pipe, etc.’ – all are considered flexible elements); and an air inlet formed in the main mattress portion or the four side mattress portions  (130e/130f – Fig. 2A, Para 0027 and Para 0046), and an air outlet (130e/130f – Fig. 2A, Para 0046)  formed in the main mattress portion (Fig. 2A – 130e and 130f shown in the main mattress portion) or the four side mattress portions.  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Arai with these aforementioned teachings of Hsu to have incorporated a more adjustable pad that allows for sections to be selectably inflated or deflated if the user needs more support on one side or portion than another. 
	
    PNG
    media_image1.png
    265
    566
    media_image1.png
    Greyscale

Annotated Fig. 5.1 from Arai


    PNG
    media_image2.png
    416
    611
    media_image2.png
    Greyscale

Annotated Fig. 2.1 from Arai


    PNG
    media_image3.png
    308
    556
    media_image3.png
    Greyscale

Annotated Fig. 2.2 from Arai


    PNG
    media_image4.png
    263
    552
    media_image4.png
    Greyscale

Annotated Fig. 4.1 from Arai


In regards to Claim 4, Arai teaches: The automatically inflatable patient transfer air mattress of claim 1, but does not teach, wherein the air inlet is connected to a gas tank or a gas capsule storing compressed air, to supply air to the first internal space or the second internal space.
Hsu teaches: wherein the air inlet (130e/130f – Fig. 2A, Para 0027 and Para 0046) is connected to a gas tank or a gas capsule storing compressed air (130b – Fig. 2A), to supply air to the first internal space or the second internal space (Para 0046).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Arai with these aforementioned teachings of Hsu to have incorporated a gas tank with compressed air and in inlet to allow for variable air levels to be directed into the space as different body weights of users may need less or more air to go into the internal space of the mattress.

In regards to Claim 7, Arai teaches: The automatically inflatable patient transfer air mattress of claim 1, but does not teach, wherein the air inlet or the air outlet includes: a pressure valve.  
Hsu teaches: wherein the air inlet or the air outlet includes: a pressure valve (Para 0028 – “The fluid pressure (e.g., air pressure) may be maintained and/or adjusted statically to remain a constant level, or maintained/adjusted dynamically to have varying levels with respect to time”). The examiner also notes that (para 0027) of Hsu teaches: “e.g. a valve…to maintain and/or adjust fluid pressure”)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Arai with these aforementioned teachings of Hsu to have incorporated a valve to allow for variability in the pressures as pressure may need to be dependent on the weight of the user. Some users may need a higher pressure for a heavier patient while a lighter patient may need less pressure.

In regards to Claim 8, Arai teaches: The automatically inflatable patient transfer air mattress of claim 1, but does not teach, further comprising: a shock-absorbing member disposed on a bottom portion of the main mattress portion, the shock-absorbing member being configured to be charged and inflated with air.
Hsu teaches: further comprising: a shock-absorbing member (111a – Fig. 1A) disposed on a bottom portion of the main mattress portion (Fig. 1A), the shock-absorbing member being configured to be charged and inflated with air (Para 0027).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Arai with these aforementioned teachings of Hsu to have incorporated a shock absorbing member to allow for more comfortability during transportation to not injury a patient if during transfer a bumps or uncomfortable surfaces come into contact with the mattress.
	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Arai (US 20030106155 A1) in view of Hsu (US 20190231083 A1), and further in view of Kenalty (US 7774877 B2).
In regards to Claim 2, Arai teaches: The automatically inflatable patient transfer air mattress of claim 1, but does not teach, wherein the cushion wheel unit includes: Page 2 of 8Application No. 16/931,700Attorney Docket No.: PKP0127US Response dated: June 2, 2022Reply to Non-Final Office Action of: March 11, 2022a cushion body fixedly attached to a bottom surface of the main mattress portion, in a shape of an embossment; a wheel-fixing portion disposed on an outer central portion of the cushion body, a wheel rotatably coupled to the wheel-fixing portion; and an elastic member disposed inside the cushion body to absorb shock.  
Hsu teaches: and an elastic member (102 – Fig. 3B and Para 0063/0072) - disposed inside the cushion body to absorb shock (Fig. 3B and Para 0072 – “in addition to the functionalities of reducing noise and enhancing comfort level of the user”), but does not teach, wherein the cushion wheel unit includes: Page 2 of 8Application No. 16/931,700Attorney Docket No.: PKP0127US Response dated: June 2, 2022Reply to Non-Final Office Action of: March 11, 2022a cushion body fixedly attached to a bottom surface of the main mattress portion, in a shape of an embossment; a wheel-fixing portion disposed on an outer central portion of the cushion body[[, a wheel rotatably coupled to the wheel-fixing portion.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Arai with these aforementioned teachings of Hsu for the purpose of making a softer and more comfortable surface to limit further injury and allow for a more comfortable surface during transportation.
Kenalty teaches: wherein the cushion wheel unit includes: Page 2 of 8Application No. 16/931,700Attorney Docket No.: PKP0127US Response dated: June 2, 2022Reply to Non-Final Office Action of: March 11, 2022a cushion body (122 – Fig. 11) fixedly attached to a bottom surface of the main mattress portion (109 – Fig. 11), in a shape of an embossment (Col 7 Lines 11-13); a wheel-fixing portion (132 – Fig. 10) disposed on an outer central portion of the cushion body (see annotated Fig. 10.1 from Kenalty below), a wheel (129 – Fig. 10) rotatably coupled to the wheel-fixing portion (Col 7 Lines 26-33).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Arai with these aforementioned teachings of Kenalty for the purpose of allowing for a less friction by incorporating wheels for ease of transportation over different surfaces.

Allowable Subject Matter
	Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to Claim 3, the prior art of Arai either alone or in combination does not render obvious the new claim limitation that includes ‘a first pad-joining portion’ and ‘a second pad-joining portion’. There is no separation in the sides of Arai that would allow for an additional segment/portion to be added to any of the edges that could be coupled to each of the neighboring side portions.
In regards to Claim 5, the prior art of Arai in view of Hsu either alone or in combination does not render obvious the claim limitation that the gas capsule is disposed inside the main mattress portion. Rather the art of Hsu discloses that the air pump is external and displaced a distance away from the air intake portions.
	It was also shown above, that the prior art on record does not render obvious that the first and second pad-joining portions. There is no combination of art that would allow Arai to incorporate such a feature. Additionally, Hsu does not disclose that the gas tank would be capable of being internal disposed inside the main mattress portion. Rather the gas tank is fully external and is too large to assume that the gas tank could be internally displaced. As such, claims 3 and 5 are objected to as being dependent upon a rejected base claim.

Response to Arguments
	Applicant's arguments filed on 06/02/2022 have been fully considered but they are not persuasive. In regards to the amendments to the claim set, the prior art of Arai teaches the main mattress having a first internal and a second internal space (34) and (36) respectively. The four side portions surround the main mattress portion which includes the first internal space. Arai was shown above to not disclose the gas channel pipe and air inlets, however, Hsu does teach pipes that connect to a gas tank which is capable of allowing variable pressures into and out of the flexible pipe. 
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
6/14/2022